IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
                                         :
             v.                          : No. 975 C.D. 2017
                                         :
All that Certain Lot or Parcel of Land :
Located at 2322 Easton Turnpike          :
Waymart, Wayne County, Pennsylvania :
and Described with Particularity at Deed :
Book 318, Pages 444-447, in the Office :
of the Recorder of Deeds, Wayne          :
County, Pennsylvania, Tax Map            :
No. 24-0-0271-0039                       :
                                         :
Appeal of: Angelo J. Pozza               :


PER CURIAM                                                            FILED: April 20, 2018

                     MEMORANDUM OPINION AND ORDER

              Before this Court is the appeal of Angelo J. Pozza, who challenges an
order of the Court of Common Pleas of Wayne County directing the forfeiture of
certain of his property pursuant to Sections 6801 and 6802 of the former act
commonly known as the Controlled Substances Forfeiture Act, 42 Pa. C.S. §§6801-
6802.1 Appellant asserts that this forfeiture exacted an excessive fine in violation of
the Eighth Amendment to the United States Constitution and Article I, Section 13 of
the Pennsylvania Constitution. On May 25, 2017, the Pennsylvania Supreme Court
issued its ruling in Commonwealth v. 1997 Chevrolet and Contents Seized from
Young, 160 A.3d 153, 192 (Pa. 2017) (Young), which, inter alia, directed a remand
to the trial court because it “did not have the benefit of our explication” of the

1
  Former Sections 6801 and 6802 of the Forfeiture Act were repealed by the Act of June 29, 2017,
P.L. 247. The new version of the Forfeiture Act, which became effective July 1, 2017, is codified
at 42 Pa. C.S. §§5801-5808.
constitutional analysis to be applied. Likewise, here, the Court of Common Pleas of
Wayne County did not have the benefit of the Supreme Court’s analysis in Young
when it issued its order on March 3, 2017. Accordingly, the order of the trial court
will be vacated for a new consideration of Appellant’s constitutional challenge to
the forfeiture of his property using the Supreme Court’s explication in Young, 160
A.3d 153.


                                    ORDER


            AND NOW, this 20th day of April, 2018, the order of the Court of
Common Pleas of Wayne County, dated March 3, 2017, is hereby VACATED and
this matter is REMANDED for proceedings using the specific factors set forth in
Young, 160 A.3d 153.
            Jurisdiction relinquished.




                                         2